Name: Commission Regulation (EC) No 477/2000 of 2 March 2000 fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2000 harvest in the raw tobacco sector
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R0477Commission Regulation (EC) No 477/2000 of 2 March 2000 fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2000 harvest in the raw tobacco sector Official Journal L 058 , 03/03/2000 P. 0005 - 0006COMMISSION REGULATION (EC) No 477/2000of 2 March 2000fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2000 harvest in the raw tobacco sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2075/92 introduced production quotas for the different groups of varieties of tobacco. The individual quotas were divided between producers on the basis of the guarantee thresholds for the 2000 harvest fixed in Article 3 of Regulation (EC) No 660/1999. Under Article 9(4) of Regulation (EEC) No 2075/92 the Commission may authorise Member States to transfer parts of their guarantee threshold allocations between groups of varieties. These transfers do not give rise to additional costs between groups of varieties to the EAGGF and do not involve any increase in Member States' overall guarantee threshold allocations.(2) This Regulation should apply as soon as possible, well before the deadline for the conclusion of cultivation contracts laid down in Article 10(1) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 2637/1999(4).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2000 harvest, in accordance with Article 22(4) of Regulation (EC) No 2848/98, Member States shall be authorised to transfer guarantee threshold quantities from one group of varieties to another in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 323, 15.12.1999, p. 8.ANNEXGuarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another>TABLE>